Citation Nr: 1415391	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent from January 14, 2010 to July 5, 2011 for post-traumatic stress disorder (PTSD) with dysthymia.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION 

The Veteran served on active duty from February 1977 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for PTSD with dysthymia and assigned a 30 percent disability rating. 

Initially, the Board notes that within one year of the June 2010 rating decision, the Veteran received regular VA treatment for his PTSD symptoms.  As these records were in the constructive possession of VA and are material to the evaluation of the severity of the Veteran's service-connected PTSD, the June 2010 rating decision did not become final.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The Board further notes that the Veteran filed a claim for an increased rating in July 2011.  In February 2013, the Veteran was assigned a 70 percent rating for his PTSD, effective July 2011.  In the Veteran's May 2013 VA Form 9, the Veteran's representative limited the appeal to entitlement to an increased rating in excess of 30 percent prior to July 6, 2011.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Board has recharacterized the issue currently on appeal as an initial rating and as the Veteran's representative has limited the appeal to the period prior to July 6, 2011, the issue currently on appeal before the Board is recharacterized as an initial rating in excess of 30 percent prior to July 6, 2011.  

Additionally, the Veteran's representative withdrew representation in September 2013 and VA informed the Veteran in February 2014.  The Veteran was provided thirty days to appoint a new representative.  To this date, the Veteran has not appointed a new representative.  38 C.F.R. § 20.608 (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records, dated August 2011 through April 2012, indicate that the Veteran applied for Social Security Disability Benefits, in part due to his service-connected PTSD.  In June 2012, the Veteran stated that his Social Security hearing records indicate that he cannot work as a result of his mental health diagnosis.  The Board notes that no Social Security Administration (SSA) records appear in the file.  Such records are pertinent to the Veteran's claim for a higher disability rating and should be associated with the claims file.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

The Veteran is receiving ongoing VA treatment for his PTSD symptoms.  VA treatment records dated through July 2012 are currently associated with the claims file.  The RO/AMC must take appropriate steps to gather any outstanding relevant VA treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).   

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding relevant records of VA treatment dated since July 2012 and associate them with the record.  

2. Ask the Veteran to identify any private treatment he wishes to be considered in connection with his claim.  Such records should be sought.  

3. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4. Then readjudicate the Veteran's claim for a higher rating for his PTSD prior to July 6, 2011.  If the benefit sought remains denied, the Veteran and any subsequent appropriately appointed representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


